Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “not disturbing” in claim 12 is a relative term which renders the claim indefinite. The term “not disturbing” is not defined by the claim, the specification does not provide a standard* for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The current application’s originally filed specification does provide an example for ascertaining the requisite degree: paragraph [0089] examples the symbols at positions higher than the heads of the users so as to not disturb the conversations between the users. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Providing an example is not the same as providing a standard. 
To overcome this rejection the example of the symbols being positioned above the heads of the users must be added to the claims to define “not disturbing”. An art rejection is additionally made below assuming the specification language was added to the claims. 

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 13 and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (US Patent Application Publication 2012/0268372), herein after referred to as Park.
Regarding independent claim 1, Park discloses an information processing apparatus (abstract and figure 2 reference electronic device 100) comprising: 
an output control unit (figure 2 reference output module 140) configured to control an output based on a result of recognition processing for a user input, wherein (Paragraph [0149] describes a gesture recognition with reference to the electronic device 100. Paragraphs [0152]-[0153] and figure 3 describes to recognize gestures made by a plurality of users S130 and control display (an output) assigned to users who have made gestures S140 (based on a result of recognition processing for a user input).), 
in a situation where a plurality of users is present, the output control unit dynamically controls, for each of the users, an output of an executability state of the recognition processing for the user input (Figure 3 reference S130 and S140. Figure 21 and paragraphs [0225]-[0226] describes detecting/recognizing a gesture/input for a first user P1-P2 and second user P3-P4 with respective corresponding display outputs of a drag operation in the first display region R1 and cursor movement in second display region R2.).
Regarding claim 2, Park discloses the information processing apparatus according to claim 1, wherein the output control unit dynamically controls, for each of the users, an output of information regarding a detection direction of the user (Figure 21 and paragraphs [0225]-[0226] describes detecting first and second user gesture directions from P1 to P2 and P3 to P4 respectively. The detected gesture direction of each user respectively performs a corresponding output of information such that a drag operation of moving a particular item ITM from a first position P’1 to a second position P’2 in the first display region R1 and a cursor movement from a first position P’3 to P’4.).
Regarding claim 3, Park discloses the information processing apparatus according to claim 1, wherein the output control unit dynamically controls, for each of the users, an output of information regarding an identification state of the user (Paragraph [0016] describes to identify (or recognize) user who have made gestures. Figure 21 and paragraphs [0225]-[0226] reference outputting information via display of the drag and cursor operations to regard the identification state of the user (identified/recognized gesture).).
Regarding claim 4, Park discloses the information processing apparatus according to claim 1, wherein the output control unit dynamically controls, for each of the users, an output of information regarding presence or absence of detection of the user (Paragraph [0016] reference identify (or recognize) user who have made gestures from the image, determine display regions assigned to the user who have made the gestures based on the identification results (a description of presence or absence of the user). Figure 3 S140 control display regions assigned to user who have made gestures (describing users may not make gestures). Paragraph [0180] and figure 3 describes detecting a user and dividing the display corresponding to the amount of detected users. This describes two different presence or absence of detections of the user: a first regarding presence of absence of gesture detection of the user and a second regarding presence or absence of detection of the user as a whole.).
Regarding claim 5, Park discloses the information processing apparatus according to claim 1, wherein the recognition processing includes sound recognition processing (figure 2 reference audio input module 121 described in paragraph [0075] to be implemented using a microphone and configured to receive an external audio signal), and the output control unit dynamically controls (figure 2 reference output module 140 with audio output module 142), for each of the users, an output of information regarding a session state of the sound recognition processing (paragraph [0076] describes to perform noise cancellation algorithm for canceling noise generated in the process of receiving an external audio signal (inherently for all users within the vicinity of the microphone)).
Regarding claim 13, Park discloses the information processing apparatus according to claim 1, wherein the output control unit controls display of an external symbol (Stating external without definition does not afford patentable weight. For example is the symbol external to particular display regions, a different external display, etc. Therefore, without definition the term “external symbol” will simply be interpreted as “symbol”. While it is inferred the symbol is labeled external due to be provided by a third party which also infers a server this is not definitive.) corresponding to an agent function (Stating agent before function does not include any inherent definition and therefore does not comprise any patentable weight. The term “agent function” is interpreted simply as “a function”.) provided by a third party (Paragraph [0131] describes an external broadcast server to provide the broadcast information to the electronic device. Paragraph [0132] examples the broadcast signal as tv, radio, data. Further paragraph [0145] describes wherein the controller implements software to perform the invention which may be transmitted from an external device (for example, a server). This describes all displayed images/symbols may be provided from a third party/server.).
Regarding claim 18, Park discloses the information processing apparatus according to claim 1, further comprising: a sound recognition unit (figure 2 reference audio input module 121 described in paragraph [0075] to be implemented using a microphone and configured to receive an external audio signal) configured to perform the sound recognition processing for the user input (paragraph [0076] describes to perform noise cancellation algorithm for canceling noise generated in the process of receiving an external audio signal (inherently for all users within the vicinity of the microphone)).
Regarding claim 19, Park discloses the information processing apparatus according to claim 1, further comprising: a display unit configured to display, for each of the users, the executability state of the recognition processing on a basis of control by the output control unit (figures 6-13 depict various examples of display control for each of the users).
Regarding independent claim 20, Park discloses an information processing method (abstract and figure 3) comprising: 
by a processor (figure 2 reference controller 170), controlling an output based on a result of recognition processing for a user input (Paragraph [0149] describes a gesture recognition with reference to the electronic device 100. Paragraphs [0152]-[0153] and figure 3 describes to recognize gestures made by a plurality of users S130 and control display (an output) assigned to users who have made gestures S140 (based on a result of recognition processing for a user input).), 
the controlling further including, in a situation where a plurality of users is present, dynamically controlling, for each of the users, an output of an executability state of the recognition processing for the user input (Figure 3 reference S130 and S140. Figure 21 and paragraphs [0225]-[0226] describes detecting/recognizing a gesture/input for a first user P1-P2 and second user P3-P4 with respective corresponding display outputs of a drag operation in the first display region R1 and cursor movement in second display region R2.).

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Popovich et al. (US Patent Application Publication 2017/0351367), herein after referred to as Popovich.
Regarding claim 6, Park discloses the information processing apparatus according to claim 5, wherein the output control unit controls display of a symbol on a display area corresponding to an agent function (Stating agent before function does not include any inherent definition and therefore does not comprise any patentable weight. The term “agent function” is interpreted simply as “a function”.) to interact with the user based on gesture recognition processing (figure 21 reference display of cursor symbol on second display area R2 corresponding to a cursor function to interact with the user based on gestures recognition).
Park does not specifically disclose display of a symbol on a display area corresponding to an agent function to interact with the user based on the sound recognition processing.
Popovich discloses to display a symbol on a display area corresponding to an agent function to interact with the user based on the sound recognition processing (Figure 6 reference microphone audio input 201 with XYZ positional information 605 as described in paragraph [0058]. Figure 7c(i) through 7d(iii) and paragraphs [0063]-[0064] describes based on the audio system providing positional information 605 the application program can provide where to place the context of the command. For example, if the user issued “system, create note” the program would place the note 106 (symbol) in front of the user (unreferenced square in front of vector 713).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Popovich’s microphone and displayed contents (such as the cursor) with the known technique of displaying a symbol (note, cursor, etc.) on a display area corresponding to an agent function (note taking, cursor movement, etc.) to interact with the user based on the sound recognition processing yielding the predictable results of knowing where to place the context of the command (images/symbols) while improving a system’s ability to infer a single or plural user interaction intentions, even under concurrent usage as disclosed by Popovich (paragraphs [0016] and [0063]-[0064]).
Regarding claim 7, Popovich discloses the information processing apparatus according to claim 6, wherein the output control unit performs display control so that the user is able to simultaneously visually recognize at least one of the session state (Figure 7a(i) reference 702a described in paragraph [0061] as an ignored speech event and figures 7c(i) and 7d(i) with recognized speech command 712 to display symbol/note square in front of user. Display of the note is a visual recognition of the session state being ignored or not.), a detection direction of the user (Figures 7c(i) and 7d(i) depict the different detected directions of the detected speech command 709/712 with respective visually displayed note corresponding to the detected speech command direction as described in paragraphs [0063]-[0064].), or an identification state of the user (Figure 7a(i) reference 702a described in paragraph [0061] as an ignored speech event and figures 7c(i) and 7d(i) with recognized speech command 712 to display symbol/note square in front of user. Display of the note is a visual recognition of the session state being ignored (not recognized) or not (recognized).), and the symbol (Figures 7c(i) and 7d(i) with displayed note/symbol.).
Regarding claim 8, Popovich discloses the information processing apparatus according to claim 6, wherein the output control unit performs display control so that the user is able to simultaneously visually recognize at least either an execution state of the sound recognition processing (Figure 7a(i) reference 702a described in paragraph [0061] as an ignored speech event (non-executed state) and figures 7c(i) and 7d(i) with recognized speech command 712 to display symbol/note square in front of user (executed state).) or an execution state of response generation processing based on a result of the sound recognition processing (Figures 7c(i) and 7d(i) depict the different detected directions of the detected speech command 709/712 with respective visually displayed note corresponding to the detected speech command direction (response generation processing) as described in paragraphs [0063]-[0064].), and the symbol (Figures 7c(i) and 7d(i) with displayed note/symbol.).
Regarding claim 9, Popovich discloses the information processing apparatus according to claim 7, wherein the output control unit expresses at least one of the session state (figure 7a(i) ignoring the speech command or figures 7c(i)+7d(i) not ignoring speech command to display the note (both describing a session state)), the detection direction of the user (Figures 7c(i)+7d(i) reference direction of display of the note), or the identification state of the user by a color (Figures 7c(i)+7d(i) reference display of the note inherent color (black or any other color)), a pattern (Figures 7c(i)+7d(i) reference display of the note pattern (square)), a shape (Figures 7c(i)+7d(i) reference display of the note shape (square)), or a change in behavior (figure 7a(i) ignoring the speech command, figure 7c(i)+7d(i) changing note direction are both examples of change in behavior).
Regarding claim 10, Popovich discloses the information processing apparatus according to claim 6, wherein the output control unit dynamically controls a display position of the symbol on a basis of a detected position of the user (Figures 7c(i) and 7d(i) depict the different detected directions of the detected speech command 709/712 with respective visually displayed note corresponding to the detected speech command direction as described in paragraphs [0063]-[0064].).
Regarding claim 11, Popovich discloses the information processing apparatus according to claim 10, wherein the output control unit performs display control so that the symbol follows a position change of the user (Figures 7c(i) and 7d(i) depict the different detected directions of the detected speech command 709/712 with respective visually displayed note corresponding to the detected speech command direction as described in paragraphs [0063]-[0064].).
Regarding claim 12, Popovich discloses the information processing apparatus according to claim 10, wherein, in a case where the users are having a conversation, the output control unit displays the symbol at a position not disturbing (The term “not disturbing” is a relative term which renders the claim indefinite. However, while the term “not disturbing” is not defined by the claim, the specification does provide an example for ascertaining the requisite degree: paragraph [0089] of the originally filed specification examples the symbols at positions higher than the heads of the users so as to not disturb the conversations between the users. Said specification definition will be utilized to limit the scope of interpretation for the relative term of “not disturbing”.) the conversation between the users (Figures 7c(i)+7d(i) depict a user of the users (and therefore “the users” as a whole) have a conversation with the electronic device via command 709/712 wherein the displayed symbol/note is depicted above the head of the user 702/710. Please note this interpretation would be overcome by limiting the claim language to read “wherein, in response to a case where the users are having a conversation with each other, the output control unit displays…” This limits the scope of interpretation to the case of users talking to each other and specifically the placement at the “not disturbing”/above heads of the users is in response to the case. However, this proposed amendment must comprise corresponding identified specification support.).
Regarding claim 14, Park discloses the information processing apparatus according to claim 13.
Park does not specifically discloses wherein the output control unit separates an internal area that displays a symbol corresponding to an internal agent function and an external area that displays the external symbol, and performs control so that information regarding an utterance of the user is not transmitted to the external area.
Popovich discloses wherein the output control unit separates an internal area that displays a symbol corresponding to an internal agent function (figure 7b(i) reference user 705 with note/symbol 107 at an internal area) and an external area that displays the external symbol (figure 7b(i) reference user 704 with note/symbol 106 at an external area), and performs control so that information regarding an utterance of the user is not transmitted to the external area (Figures 7c(i) and 7d(i) depict the different detected directions of the detected speech command 709/712 with respective visually displayed note/symbol corresponding to the detected speech command direction (utterance of the user) as described in paragraphs [0063]-[0064]. Please note the area not in front of user 702/712 (such as the area in front of other user 701) is considered an external area which does not regard the area of the utterance/speech command 709/712.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Popovich’s microphone and displayed contents (such as the cursor) with the known technique of displaying a symbol (note, cursor, etc.) on an internal display area corresponding to an internal agent function (note taking, cursor movement, etc.) and an external area that displays an external symbol so that information regarding an utterace of the user is not transmitted to the external area yielding the predictable results of knowing where to place the context of the command (images/symbols) while improving a system’s ability to infer a single or plural user interaction intentions, even under concurrent usage as disclosed by Popovich (paragraphs [0016] and [0063]-[0064]).
Regarding claim 15, Popovich discloses the information processing apparatus according to claim 14, wherein the output control unit generalizes utterance content of the user and hands over the utterance content to the agent function related to the external symbol (paragraph [0062] describes if the positional information can handle only one audio stream the two users take turns issuing commands describing handing over the utterance content/speech command to the other user regarding the external symbol area 106 (figure 7b(i)).
Regarding claim 16, Park discloses the information processing apparatus according to claim 14, wherein the output control unit moves the external symbol to the internal area on a basis of a request from the user, and performs control so that the user is able to directly interact with the agent function related to the external symbol (Figure 10 reference external area R1 and internal area R2 wherein the user interacts with agent function of symbol/contents C1 moving from the external region R1 to internal region R2 as described in paragraph [0187].).
Regarding claim 17, Popovich discloses the information processing apparatus according to claim 6, wherein the output control unit displays the symbol according to abstract visual information not imitating a living thing (figure 7c(i) reference note/symbol as abstract visual information not imitating a living thing).

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622